Citation Nr: 0209515	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include schizophrenia.

(The issue of entitlement to service connection for a 
psychiatric disability, to include schizophrenia, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1979 to January 
1980.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined the veteran had not submitted 
the requisite new and material evidence required to reopen 
his claim for entitlement to service connection for a 
psychiatric disability, to include schizophrenia.  He 
appealed this determination.  In a supplemental statement of 
the case (SSOC) issued in November 1999, the RO informed the 
veteran that he had in fact submitted the requisite new and 
material evidence and that his claim for entitlement to 
service connection for a psychiatric disability continued to 
be denied.  The veteran continued his appeal.

In a rating decision of January 2001, the RO denied 
entitlement to an increased evaluation for the residuals of a 
left malleolus fracture.  The veteran filed a timely notice 
of disagreement (NOD) with this determination.  Subsequently 
an increase was granted.  At a video conference hearing 
before the Board of Veterans' Appeals (Board) in April 2002, 
the veteran clarified that although the issue of an increased 
rating had been certified to the Board, he had not filed a 
Substantive Appeal as to that issue and did not intend to 
pursue his appeal for an increase.  

The Board is undertaking additional development on the matter 
of the veteran's claim for entitlement to service connection 
for a psychiatric disability, to include schizophrenia, 
pursuant to authority granted by 67 Fed.Reg. 3,009-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board 

will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issue on appeal has been obtained.

2.  By a rating decision dated in June 1986, the RO denied 
entitlement to service connection for a psychiatric 
disability, to include schizophrenia, and properly notified 
the veteran of this determination and his appellate rights.  
He did not appeal.

3.  The additional evidence added to the record since the 
June 1986 RO rating decision is not duplicative of evidence 
previously on file and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the claim.


CONCLUSION OF LAW

Subsequent to the final June 1986 rating decision that denied 
entitlement to service connection for a psychiatric 
disability, to include schizophrenia, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's original claim for entitlement to service 
connection was filed in April 1986.  His service medical 
records were obtained in June 1986 and revealed that during 
his entrance examination in July 1979 he did not denied ever 
having had various psychiatric symptoms including nervous 
trouble of any sort.  On the examination report, his 
psychiatric evaluation was noted to be normal.  An outpatient 
record of September 1979 reflects the veteran's complaints of 
anxiety and depression.  He requested an appointment with the 
mental health clinic.  

A United States Navy Medical Board report dated in October 
1979 indicates that the veteran had a pre-existing 
psychiatric disability for which he had been hospitalized 
prior to service.  The veteran asserted that he had told his 
military recruiters of this history, but was informed that 
since his symptoms were in remission he was acceptable for 
military service.  The veteran acknowledged that he had had 
problems with substance abuse prior to service and claimed 
that as soon as he arrived at his first military installation 
he had feelings of unreality.  He indicated that he later had 
gone on an unauthorized absence and was hospitalized at 
private facilities before being transferred to a military 
facility.  The diagnosis was paranoid type schizophrenia that 
had existed prior to the veteran's entry into active service.  
The Board determined that this disability had not been 
incurred or aggravated during his period of active service.  
The veteran was found to be unfit for further military 
service and it was recommended that he be discharged.

By rating decision of June 1986, the RO denied entitlement to 
service connection for a psychiatric disability to include 
schizophrenia.  This determination was based on medical 
evidence that indicated the psychiatric disability had pre-
existed the veteran's military service and had not been 
aggravated beyond the natural progression of the disorder by 
such service.  The veteran was notified of this decision and 
his appellate rights in a letter issued in June 1986 to the 
his last reported address.  He did not file a timely appeal 
of this decision.

VA medical records dated from February to June 1988 were 
incorporated into the claims file in July 1988.  These 
records note treatment of the veteran's various physical 
disabilities and his psychiatric disorder.  A discharge 
summary for a period from February to May 1988 reflects that 
the veteran had been hospitalized for his psychiatric 
symptoms.  Upon admission, the veteran's mother noted that 
his psychiatric problems had started at a young age and 
included problems with substance abuse.  The diagnoses were 
schizo-affective disorder and moderate substance abuse 
dependence.  

VA medical records dated from February 1986 to November 2000 
were associated with the claims file in June 1995, September 
1996, December 1996, May 1998, July 2000, and December 2000.  
These records note continued treatment of the veteran's 
physical and psychiatric disabilities.

A letter from the veteran received in March 1998 notes a 
history of psychiatric problems during military service.  He 
claimed that he had started to hear auditory hallucinations 
during service and that his psychiatric disability had been 
aggravated by such service.  In a letter of September 1988, 
the veteran asserted that he had not had auditory 
hallucinations until service and that this was evidence that 
his pre-existing psychiatric disability had been aggravated 
by such service.  He also claimed that he had been told that 
his substance abuse was a "smoke screen" for an underlying 
psychiatric disability.  The veteran alleged in a letter of 
April 1999 that a healthcare professional had informed him 
that his alcohol use had been self-medication for his 
psychiatric disability.

A letter dated in October 1999 from the veteran's VA treating 
psychiatrist noted that the veteran carried a diagnosis of 
schizophrenia.  The psychiatrist indicated that there was no 
evidence that the veteran had perceptual distortions prior to 
his military service.  It was this physician's opinion that 
the veteran's military service had aggravated his "psychotic 
symptoms."

The veteran submitted a written statement in January 2000 in 
which he claimed, in part, that his visual hallucinations had 
started prior to his active military service.  He alleged 
that he had been recruited by the United States Navy and the 
Central Intelligence Agency (CIA) to spy on radical student 
groups while attending college prior to service and that 
while attending a party held by a radical student group, he 
consumed a drink that contained LSD.  He claimed that he 
first developed visual hallucinations due to the consumption 
of LSD.  The veteran also cited a medical text (Surviving 
Schizophrenia by E. Fuller Torry, M.D.) which indicates that 
if visual hallucinations are the only symptom, they are 
unlikely the result of schizophrenia.  It was again alleged 
by the veteran that he did not experience auditory 
hallucinations until his military service.  He cited the same 
medical text that indicated auditory hallucinations were the 
most common form of hallucinations in schizophrenia.

In a letter of May 2000, the veteran's treating VA 
psychiatrist reported that according to his records the 
veteran did not suffer with auditory hallucinations prior to 
service and that the stress of military service frequently 
can exacerbate an underlying process that may not have 
surfaced without major stress.

The veteran was afforded a VA psychiatric examination in 
August 2000 that resulted in a diagnosis of paranoid type 
schizophrenia and early onset dysthymic disorder.  Based on a 
review of the service medical records, the examiner concluded 
that the veteran had a pre-existing schizophrenic disorder 
and that his military service had not aggravated this 
disorder beyond its normal progression.  The examiner noted 
the VA treating psychiatrist's opinion that there had been an 
aggravation of the veteran's schizophrenia during military 
service.  He explained that the discrepancy in their 
conclusions was apparently based on the fact that the VA 
psychiatrist had not reviewed the contemporaneous military 
records and based his opinion solely on the medical history 
provided by the veteran.

A letter dated in September 2001 was received from a retired 
VA psychiatrist, later identified as the veteran's uncle, who 
indicated that he had been familiar with the veteran's 
"condition" prior to his military service and had the 
opportunity to examine him since that time.  He opined that 
it was more likely than not that "the condition in question 
could have been aggravated" while the veteran was performing 
his military duties.  In a letter dated in April 2002 from 
the uncle, he noted that he had seen the veteran periodically 
as a nephew and not as a patient.  He indicated that prior to 
service the veteran's diagnosis had been substance abuse and 
he did not recall the veteran suffering with hallucinations.  
The uncle indicated that that he learned the veteran was 
hospitalized apparently suffering with hallucinations.  
Noting that hallucinations were one of the positive symptoms 
of schizophrenia, he wrote, "I am concerned as to when the 
psychotic process began.  I don't know, nor, does it seem, 
anyone else."  

At his Board hearing in April 2002, the veteran testified, in 
part, regarding pre-service psychiatric symptoms and that he 
received Social Security Administration (SSA) disability 
benefits and had undergone a psychiatric evaluation by the 
SSA.  


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 
2001), 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  VA has complied with the notification 
requirements of 38 U.S.C.A. § 5103A(b)(2).  This was 
specifically addressed in the statement of the case (SOC) of 
October 1998 and subsequent supplemental SOCs.  The Board 
finds that all evidence required for an equitable 
determination regarding the issue of whether new and material 
evidence has been submitted for a claim of entitlement to 
service connection for a psychiatric disability has been 
obtained.  The veteran has been afforded VA examinations and 
given testimony at a hearing before the Board in April 2002.

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001).  As further development is not in order under 
38 U.S.C.A. § 5103A (that is, the VCAA), further development 
under the new regulations is also not in order.

In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

There is no dispute in this case that the June 1986 rating 
decision became final after the veteran was appropriately 
notified and failed to timely appeal.  At the time of that 
decision, the only evidence considered was the veteran's 
service medical records indicating that his psychiatric 
disability had pre-existed his military service and had not 
been aggravated beyond the natural course of the disorder by 
such service.  

Since the time of the unappealed rating decision medical and 
lay evidence has been received.  The veteran has presented 
medical literature and competent medical opinion which 
arguably tend to support his claim that his pre-existing 
schizophrenia was aggravated by his military service.  This 
evidence is considered credible for the purpose of reopening 
the claim.  See Justus at 513.  This evidence is obviously 
new in that it was not on file at the time of the June 1986 
rating decision.  It is also material in that it bears on the 
specific matter under consideration.  For these reasons the 
additional evidence warrants reopening of the claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability, to include schizophrenia, is reopened.  To this 
extent only, the appeal is granted.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

